
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3.


QUESTAR CORPORATION
EXECUTIVE INCENTIVE RETIREMENT PLAN
(As Amended and Restated effective January 1, 2005)


1.     PURPOSE

        The Executive Incentive Retirement Plan (hereinafter referred to as the
Plan) is intended to enable Questar Corporation and its subsidiaries to meet
competition and to attract and retain key management personnel by helping such
individuals to maintain their standards of living at retirement and providing
for their families in the event of their death. The Plan is being amended
effective January 1, 2005, to make a good-faith effort to comply with the
requirements of the American Jobs Creation Act of 2004.

2.     DEFINITIONS

        Unless otherwise required by the context, the terms used herein shall
have the meanings set forth below.

        "Board" shall mean the Board of Directors of Questar Corporation.

        "Code" means the Internal Revenue Code of 1986, as it may be amended
from time to time.

        "Company" shall mean Questar Corporation and any other organization
controlled by or controlling Questar Corporation, or any successor thereto.

        "Compensation" of a Nominee shall mean the total base salary paid to the
Nominee by the Company and all Participating Corporations, but excluding any
other forms of additional compensation such as bonuses, contributions made to or
under any form of employee benefit program, or ordinary income recognized as a
result of exercising stock options. Compensation shall include any base salary
deferred by the Nominee under the Company's tax-qualified plans or nonqualified
plans and any base salary reductions under the Company's Cafeteria Plan and any
pre-tax parking payments that are not includable in the Nominee's gross income.
Compensation during a period of leave of absence approved by the Board shall be
assumed to be equal to the Nominee's full time earnings immediately prior to
such leave.

        "Dependent" shall mean the unmarried natural or adopted child of the
Nominee prior to the attainment of age 18 by such child, provided such child is
a dependent of such Nominee as defined by the Internal Revenue Service at the
time of death of the Nominee.

        "Family Protection Benefit" shall mean the benefit payments defined in
Section 7 of this Plan.

        "Final Average Earnings" shall mean the highest average annual
Compensation paid to the Nominee during any period of 72 consecutive
semi-monthly pay periods of employment with the Company and/or any Participating
Corporation.

        "Nominee" shall mean an employee nominated for participation in the Plan
who agrees to participate by signing an agreement.

        "Participating Corporation" shall mean an organization participating in
the Plan in accordance with the provisions of Section 3.

        "Participating Service Units" shall mean a measure of employment with
the Company determined as follows: each Nominee shall be credited with a total
of 100 Participating Service Units for each full calendar year of employment,
disability leave, or approved absence with the Company and/or any Participating
Corporation (prorated for any calendar year in which such Nominee has less than
a full calendar year of employment, disability leave, or approved absence).

        "Regular Retirement Plan" shall mean any retirement plan maintained by
the Company that qualifies as a defined benefit plan under the terms of ERISA.

        "Retired Nominee" shall mean a Nominee who is receiving benefits under
the Plan.

        "Retirement Benefits" shall mean the benefit payments defined in
Section 5 and Section 6 of the Plan.

        "Spouse" shall mean the person to whom the Nominee is legally married
continuously for one year immediately prior to the date of the Nominee's death
if death occurs prior to the Nominee's retirement or continuously for one year
immediately prior to the Nominee's retirement date if the Nominee's death occurs
after retirement. The term shall not include any person from whom the Nominee is
divorced after his/her retirement.

3.     PARTICIPATING CORPORATIONS

        The benefits provided to Nominees and their families by the Plan depend
upon the employment and compensation histories of the Nominees.

        The Plan will recognize all employment with the Company including
periods of employment with a predecessor organization immediately prior to the
acquisition of control of such organization by the Company.

        Compensation paid directly by the Company to the Nominee will be
recognized for the purpose of determining the benefit payable under this Plan.
The amount of Compensation paid by any other organization affiliated with the
Company will be recognized only if the Company's Board designates such
organization as an eligible Participating Corporation, and the Board of
Directors of such designated organization adopts a resolution agreeing to
participate under the terms of the Plan. A Participating Corporation may revoke
future participation at any time, except, however, that such revocation shall
not deprive any Nominee, Retired Nominee, Spouse, or Dependent of benefits that
such person receiving or is eligible to receive.

        The benefits payable to any Nominee or to the Nominee's family that
depend upon amounts of Compensation shall be allocated among the Participating
Corporations.

        The Company may provide a funding source for benefits payable under the
Plan by purchasing insurance policies on the lives of Nominees. The premiums,
cash values, loans and interest of any policy on the life of a Nominee whose
benefits depend upon Compensation paid by two or more organizations will be
allocated among the Participating Corporations.

4.     PARTICIPATION IN THE PLAN AND ELIGIBILITY FOR BENEFITS

        Participation in this Plan shall be limited to those key executive
employees of the Company or its affiliates nominated prior to June 20, 1986, by
the Company's Board or the Board of Directors of a Participating Corporation. To
become eligible for Retirement Benefits under the Plan, a Nominee must have
continued in the employment of the Company until completion of 15 years of
service or the attainment of age 65, whichever first occurs. Any Nominee who
reaches age 65 or who has a total of 15 years of service with the Company
(counting no single annual period of service more than once) and who is at such
time a Nominee of more than one Participating Corporation, shall be eligible for
Retirement Benefits as herein provided from all Participating Corporations
having nominated such employee.

        The Company may impose such other terms and conditions as it shall deem
to be desirable including but not limited to an agreement that the Nominee shall
consult upon the request of the Company following retirement and shall not
disclose any trade secrets or other confidential information and shall engage in
no competitive business activities, directly or indirectly, after retirement.

        All Nominees who elect to participate must sign an agreement and consent
to insurance being issued upon their lives to be paid for by the Company and
with the Company as beneficiary and agree to terms and conditions above
specified. Such agreements shall not constitute an employment contract, and the
Company may dismiss or demote such Nominee as an officer at any time. The
Nominee may voluntarily terminate employment as an officer at any time. A
Nominee who ceases to serve as an officer shall be terminated from this Plan and
shall forfeit all benefit rights under this Plan unless the Nominee has
satisfied the eligibility requirements as hereinafter provided prior to the date
on which service as an officer ends.

5.     RETIREMENT BENEFITS

        A Nominee who becomes eligible for retirement benefits under the
Company's Regular Retirement Plan shall be eligible to commence Retirement
Benefits under this Plan. Except as set forth in Section 6, the first payment of
Retirement Benefits will be due on the first day of the month following
retirement under the provisions of a Regular Retirement Plan, and payments will
continue on the first of each month thereafter so long as the Nominee is alive.
(The operation of this provision may be subject to the six-month delay rule set
forth below in Section 7.)

        A Nominee who is not eligible to receive benefits under the Company's
Regular Retirement Plan may receive Retirement Benefits under this Plan if
declared eligible to receive such benefits by the Board of Directors.

        A Nominee may elect to waive any Retirement Benefits payable under the
terms of this Plan to the extent that such benefits would be payable under the
Company's make-up Supplemental Executive Retirement Plan in the absence of the
Nominee's participation in this Plan.

        The basic annual retirement amount of such a Nominee shall be ten
percent (10%) of the Final Average Earnings of the Nominee.

6.     LUMP-SUM ELECTION

        A Nominee has a one-time election to receive the present value of his
Retirement Benefit in a lump sum. If the Nominee has not made the election prior
to January 1, 2005, the Nominee is required to make this election at least five
years prior to his retirement. The present value of the Retirement Benefit shall
be calculated using a standard mortality table referred to as the "83 Group
Annuity Mortality Table" and 80 percent of the six-month average rate for the
30-year Treasury bonds prior to the Nominee's retirement. When making this
election, the Nominee shall also indicate when the lump-sum payment shall be
made and if it is to be made in more than one installment. The full amount of
any lump-sum payment, together with credited interest, must be paid within five
years of the Nominee's retirement. Any deferred payouts of lump-sum payments
shall be credited with interest calculated at a monthly rate using the
appropriate 30-year Treasury bond quoted in the Wall Street Journal on the first
business day of each month. (The appropriate 30-year Treasury bond shall be the
bond that has the closest maturity date (by month) preceding the date on which
the interest is to be credited.) Any lump-sum payments that are not deferred
shall be paid on the first business day of the month following the Nominee's
retirement date or as soon thereafter as is administratively practicable. The
Nominee's spouse must consent to the Nominee's election to receive a lump-sum
payment. This consent must be in writing and must acknowledge the effect of such
election.

        As of January 1, 2005, any Nominee who fails to timely make an election
at least one year prior to his retirement will be paid his Retirement Benefit in
one lump-sum payment six months after his separation from service.

        Any Nominee, by definition, is a Key Employee for purposes of the
American Jobs Creation Act of 2004. Pursuant to the provisions of such act, such
Nominee cannot receive a distribution of his Retirement Benefit that exceeds the
present value of such benefit as of December 31, 2004, until six months
following his separation from service. Any advance election made by a Nominee to
receive a full or first installment payment of his Retirement Benefit at
retirement shall be deemed to be an election to receive a full or first
installment of the present value of his Retirement Benefit as of December 31,
2004, and an election to receive a full or first installment payment of the
increase in his Retirement Benefit after December 31, 2004, at the earliest
possible date permitted under federal tax law. In the event that any portion of
the Nominee's Retirement Benefit is delayed to comply with the provisions of
this paragraph, such portion shall be credited with interest as set forth above.

        In the event that the Nominee has made a timely election to receive
payments of his Retirement Benefit in two or more annual installments that begin
at retirement, he shall receive a payment of the first installment at retirement
to the extent that it represents the present value of such Retirement Benefit as
of December 31, 2004 and the remaining payment of the first installment six
months following retirement. The second installment of the Retirement Benefit
shall be distributed one year after the payment at retirement.

        This rule does not apply to Retirement Benefit payments that are made in
the event of a Nominee's separation from service due to death or disability.

7.     FAMILY PROTECTION BENEFITS

        A Family Protection Benefit shall become payable upon the event that the
Nominee dies in the active service of the Company or after retirement and leaves
a surviving Spouse or Dependent.

        In the event that the Nominee dies prior to retirement and before having
25 years of service or satisfying the age and service requirements for early or
normal retirement under the Company's Regular Retirement Plan, the amount of the
Family Protection Benefit shall be equal to the full benefit calculated in
accordance with Section 5 that would have been payable if the Nominee had been
deemed to have satisfied the eligibility requirements under this Plan as of the
date of death. The first payment will be due on the first day of the month
following the date of death, and payments will continue on the first day of each
month thereafter provided that the Spouse or a Dependent is alive and, in the
case of a Dependent, until such Dependent has reached his/her 18th birthday.

        In the event that the Nominee dies prior to retirement but after having
25 years of service or satisfying the age and service requirements for early or
normal retirement under the Company's Regular Retirement Plan, the amount of the
Family Protection Benefit shall be equal to one-half of the benefit calculated
in accordance with Section 5 that would have been payable if the Nominee had
been deemed to have satisfied the eligibility requirements under this Plan as of
the date of death. The first payment will be due on the first day of the month
following the date of death, and payments will continue on the first day of the
month thereafter provided that the Spouse or a Dependent is alive and, in the
case of a Dependent, until such Dependent has reached his/her 18thbirthday.

        In the event that the Nominee dies after retirement and did not elect a
lump-sum, the amount of the Family Protection Benefit shall be equal to one-half
of the Nominee's Retirement Benefits under this Plan. The first payment will be
due on the first day of the month following the date of death and payments will
continue on the first of each month thereafter provided that the Spouse or a
Dependent is alive and, in the case of a Dependent, until such Dependent has
reached his/her 18th birthday.

        Family Protection Benefit payments shall be paid in full to the
surviving Spouse or divided equally amongst those Dependents who have not
reached their 18th birthdays in the event that there is no Spouse.

8.     ALLOCATION OF BENEFITS

        Benefit payments from the Plan attributable to a Nominee will be
allocated to and paid directly by the Company and the Participating
Corporations.

9.     FINANCING THE BENEFITS

        The Company may enter into life insurance policies on the lives of the
Nominees to protect against the burdens of premature death and to provide for an
orderly financing program. The policies will be owned by the Company, and the
proceeds will be paid to the Company. The Nominee will have no beneficial
interest in any such insurance policy.

        The premium payments, cash values, loans and interest of any policies on
the life of a Nominee for any calendar year will be allocated among the
Participating Corporations.

        Proceeds from policies on the lives of Nominees will be allocated in
proportion to the premiums paid by and for which each Participating Corporation
is ultimately responsible.

10.   PAYMENT OF BENEFITS

        Benefits as well as premium payments will be the obligation of the
Company and/or Participating Corporations.

11.   ADMINISTRATION

        The Management Performance Committee of the Company's Board shall
administer the Plan and may appoint an officer of the Company to assist the
Committee with this responsibility. The Board shall have the sole responsibility
to interpret the Plan and adopt such rules and regulations for carrying out the
Plan as it may deem necessary. Decisions of the Board shall be final and
binding.

12.   SUCCESSOR TO THE COMPANY

        The Company shall require any successor or assign, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company, to assume and
agree to pay any Retirement Benefits in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place.

13.   CHANGE IN CONTROL AND LEGAL FEES

        The Company shall pay all legal fees and expenses that a Retired
Nominee, Nominee, or Spouse may reasonably incur as a result of the Company's
contesting the validity or enforceability of such person's right to receive
benefits under the terms of this Plan following a "Change in Control" of the
Company.

        In the event that a Change in Control of the Company occurs and a
Nominee's employment with the Company or its successor(s) terminates, the
Nominee shall receive a full lump-sum payment of his Retirement Benefits
calculated as set forth in Section 6 within 30 days of his/her termination.

        A Change in Control of the Company shall be deemed to have occurred if
(i) any Acquiring Person (as such term is defined in the Rights Agreement dated
as of February 13, 1996, between the Company and U. S. Bank, National
Association) is or becomes the beneficial owner (as such term is used in
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Company representing 25 percent or more of the combined voting power of the
Company; or (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, as of May 19,
1998, constitute the Company's Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on May 19, 1998, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the Company's stockholders approve a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company's then outstanding securities; or (iv) the Company's
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to all required regulatory approvals, have been obtained and unless
the Change in Control event satisfies the requirements for accelerated
distributions set forth in Section 409A of the Code.

14.   AMENDMENT OR TERMINATION

        The Board may at any time amend, alter, modify or terminate this Plan;
provided, however, that any such action shall not adversely affect the rights of
any Retired Nominees or their Spouses receiving benefits or current Nominees or
their Spouses or Dependents then eligible to receive benefits under the Plan on
the date of such amendment, alteration, modification or termination.





QuickLinks


QUESTAR CORPORATION EXECUTIVE INCENTIVE RETIREMENT PLAN (As Amended and Restated
effective January 1, 2005)
